Exhibit 99.1 TEXAS PACIFIC LAND TRUST 1700 Pacific Avenue Suite 2770 Dallas, Texas 75201 TRUSTEES: DAVID M. PETERSON MAURICE MEYER III Telephone (214) 969-5530 General Agent JOHN R. NORRIS III TYLER GLOVER Assistant General Agent TEXAS PACIFIC LAND TRUST REPORT OF OPERATIONS - UNAUDITED Three Months Ended September 30, 2016 September 30, 2015 Oil and gas royalties $ $ Land sales Easements and sundry income* Other income Total income $ $ Provision for income tax $ $ Net income $ $ Net income per sub-share $ $ Average sub-shares outstanding during period Nine Months Ended September30, 2016 September 30, 2015 Oil and gas royalties $ $ Land sales Easements and sundry income* Other income Total income $ $ Provision for income tax $ $ Net income $ $ Net income per sub-share $ $ Average sub-shares outstanding during period *The Trust deferred $3,240,403 of easement income for the third quarter of 2016 and $5,726,314 for the first nine months of 2016 due to the transition to term easements. This news release may contain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Forward-looking statements include statements regarding the Trust's future operations and prospects, the markets for real estate in the areas in which the Trust owns real estate, applicable zoning regulations, the markets for oil and gas, production limits on prorated oil and gas wells authorized by the Railroad Commission of Texas, expected competition, management's intent, beliefs or current expectations with respect to the Trust's future financial performance and other matters. We assume no responsibility to update any such forward-looking statements.
